Opinion filed July 3, 2008 











 








 




Opinion filed July 3, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00070-CR
                                           __________
 
                                        NANCY JO SOTO, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 106th District Court
 
                                                          Gaines
County, Texas
 
                                                  Trial
Court Cause No. 06-3665
 

 
                                             M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment revoking community supervision.  The trial court
convicted Nancy Jo Soto, upon her plea of guilty, of possession of cocaine with
intent to deliver in a drug-free zone and assessed her punishment at
confinement for seven years and a $1,000 fine.  Pursuant to the plea bargain
agreement, the trial court suspended the imposition of the sentence and placed
appellant on community supervision for seven years.  At the hearing on the
State=s motion to
revoke, appellant entered pleas of true to three of the eight allegations that
she had violated the terms and conditions of her community supervision.  The
trial court found that she had violated the terms and conditions of her
community supervision, revoked her community supervision, and imposed the
original sentence of confinement for seven years and a $1,000 fine.  We affirm.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of her right
to review the record and file a response to counsel=s brief.  A response has not been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 
(Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record.  We note that proof of one violation of the terms and conditions of
community supervision is sufficient to support the revocation.  McDonald v.
State, 608 S.W.2d 192 (Tex. Crim. App. 1980); Taylor v. State, 604
S.W.2d 175 (Tex. Crim. App. 1980); Moses v. State, 590 S.W.2d 469 (Tex.
Crim. App. 1979).  A plea of true alone is sufficient to support the trial
court=s determination
to revoke.  Moses, 590 S.W.2d at 470; Cole v. State, 578 S.W.2d
127, 128 (Tex. Crim. App. 1979).  Appellant entered pleas of true to three
allegations.  We agree that the appeal is without merit.  
We
also note that counsel has the responsibility to advise appellant that she may
file a petition for discretionary review by the Texas Court of Criminal
Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). 
Likewise, this court advises appellant that she may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State,  217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.). 
The
motion to withdraw is granted, and the judgment is affirmed.
 
 
PER CURIAM
 
July 3, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.